Order of disposition, Family Court, New York County (Mary E. Bednar, J.), entered on or about January 31, 1991, which, inter alia, terminated the parental rights of respondent-appellant, placed legal custody and guardianship of the infant with the Commissioner of Social Services of the City of New York and with petitioner St. Christopher-Ottilie, and authorized petitioner to place the child for adoption, unanimously affirmed, without costs.
Respondent-appellant’s argument on appeal that the agency did not use diligent efforts to reunite him with his child as required under the statute, is unpersuasive. The record in this case reveals that the petitioner agency did in fact satisfy the statutory mandate (see, Matter of Sheila G., 61 NY2d 368, 384).
Respondent has failed to plan for the child’s future, and has refused the assistance offered by petitioner agency to enable him to do so. Respondent’s failure in this regard is not excused by either his incarceration or drug abuse.
*266Accordingly, the best interests of the child require the termination of parental rights to ensure that he receives the benefits of a stable environment. Concur — Sullivan, J. P., Milonas, Ellerin and Kassal, JJ.